Citation Nr: 0909242	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-34 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to recognition of veteran status for the purpose 
of basic eligibility to Department of Veterans Affairs (VA) 
benefits. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel












INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 administrative decision 
of the Milwaukee, Wisconsin, regional office (RO) of the VA.  


FINDING OF FACT

The appellant has not supplied any confirmation of his active 
service, and the Service Department has certified repeatedly 
that the appellant did not have qualifying active military 
service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.159, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Board notes that the outcome of the present appeal is 
based upon application of the law to the known facts.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that the provisions of VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542- 43 (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

However, VA has taken certain steps to notify and assist the 
appellant.  The appellant's claim depends on obtaining proof 
of his active service from either documents potentially in 
the possession of the appellant or from the relevant service 
department.  As such, there is an obligation to obtain 
records that may be in the custody of the Federal government 
or to verify that they do not exist.  See 38 C.F.R. 
§ 3.159(c)(2).  The Board finds that obligation has been met 
in this case.  

The appellant was provided with a letter in July 2005 which, 
among other things, requested that he send the VA a copy of 
his DD 214 or other separation papers for all periods of 
active service.  The appellant has not complied.  An October 
2006 memorandum from the RO outlines the numerous steps taken 
to verify the appellant's active service by contacting first 
the Air Force and then, after the appellant changed his 
contentions to show he had served in another branch, by 
contacting the Army.  A request for information from the 
National Personnel Records Center (NPRC) reveals that there 
were no records of any type referencing the appellant's 
social security number.  Additional documents show that the 
service departments have been contacted on many occasions and 
requested to verify the appellant's service but all replies 
have been negative.  The appellant was notified that his 
records were unavailable in a November 2006 letter and given 
an additional opportunity to submit verification of his 
service.  He was not able to provide this documentation but 
instead provided the name of a person he claimed could verify 
his service.  VA has contacted this person more than once but 
has failed to receive any reply.  The appellant was again 
notified of the VA's efforts in April 2007 and May 2007, but 
no documentation was received.  Therefore, as the Federal 
agencies where the appellant's records would be held have 
each replied that they do not exist, any duty to assist in 
this matter has been met.  38 C.F.R. § 3.159(c)(2).  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's active 
service, and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility for VA benefits, a remand for 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Basic Eligibility

The appellant maintains that he is a veteran who is entitled 
to basic eligibility for VA benefits.  He argues that he 
served in Vietnam from 1974 to 1975, during which time he 
flew prisoners of war home from Vietnam to the United States.  
The appellant appears to argue that he assisted in the rescue 
of these prisoners, and he claims he received the 
Congressional Medal of Honor for his actions.  

After review of the appellant's contentions, the attempts to 
verify his claimed active duty, and the evidence of record, 
the Board finds that the appellant is not entitled to veteran 
status so as to be basically eligible for VA benefits. 

The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The following individuals and groups are also considered to 
have performed active military, naval, or air service: (a) 
aerial transportation of mail; (b) those discharged for 
alienage during a period of hostilities unless evidence 
affirmatively shows he or she was discharged at his or her 
own request; (c) Army field clerks; (d) Army Nurse Corps, 
Navy Nurse Corps, and female dietetic and physical therapy 
personnel; (e) aviation camps; (f) cadets and midshipmen; (g) 
Coast and Geodetic Survey, and its successor agencies; (h) 
Coast Guard; (i) contract surgeons; (j) field clerks, 
Quartermaster Corps; (k) lighthouse service personnel; (l) 
male nurses; (m) National Guard; (n) persons heretofore 
having a pensionable or compensable status; (o) drafted 
persons; (p) Philippine Scouts; (q) Public Health Service; 
(r) Reserves; (s) Revenue Cutter Service; (t) training camps; 
(u) Women's Army Corps; (v) Women's Reserves; (w) Russian 
Railway Service Corps; and (x) active military service in 
other miscellaneous women's groups, certain civilian 
employees during World War I, certain civilian employees or 
volunteers in the defense of Wake Island and Bataan during 
World War II, male civilian ferry pilots, civilian personnel 
assigned to the secret intelligence element of the OSS, Guam 
Combat Patrol, Quartermaster Corps Keswick Crew on 
Corregidor, certain United States Merchant Seamen and 
American Merchant Marines, certain civilian Navy IFF 
technicians, certain U.S. civilians of the American Field 
Service, and certain U.S. civilian employees of civilian 
airlines.  38 C.F.R. § 3.7.  

In this case, the appellant has not supplied any of the 
requested verification of his claimed active service.  
Furthermore, he does not claim to have performed any of the 
duties outlines in 38 C.F.R. § 3.7.  His initial claim states 
that he served in the Air Force.  However, when the Air Force 
was unable to verify his active service, he indicated that he 
had been mistaken and that he actually served in the Army.  

When the evidence submitted by the claimant does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department. 38 
C.F.R. § 3.203(c).  The RO requested certification from the 
Air Force of the appellant's records in July 2005 and 
November 2005.  The appellant's last name, first name, Social 
Security number, date of birth, place of birth, and dates of 
alleged service with the Air Force were provided to the 
service department.  A negative response was received from 
the National Personnel Records Center (NPRC) in September 
2006.  After the appellant indicated in a telephone 
conversation that his service had been with the Army, the RO 
supplied the appellant's information to the Army and 
requested certification in August 2006.  Negative replies 
were received in September 2006 and October 2007 from the 
NPRC.  The statement of the case shows that there was 
negative verification of the appellant's claimed service by 
the Veterans Information Solution as well.  Moreover, the 
appellant's name was not found on a list of Medal of Honor 
winners.  

As the evidence submitted by the appellant is insufficient to 
prove qualifying service, VA is bound by the certification of 
the service department which shows that he did not have 
active military service in either the Air Force, the Army, or 
in any other branch of the United States Armed Forces.  See 
Venturella v. Gober, 10 Vet. App. 340 (1997).

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service or different 
service numbers to warrant recertification, have been 
received by the RO.  Accordingly, the Board finds that VA has 
fully complied with its duty under 38 C.F.R. § 3.203(c).

Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As a matter of law, entitlement to VA benefits is denied 
because the appellant does not have active service to 
establish himself as a veteran for VA purposes.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


